DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
3.	Claims 1, 5-8, 10-17, 19-24, and 27 are currently pending.
4.	In the reply filed on November 16, 2020, applicant elected eosinophilic gastrointestinal disorders for species A; pectin for species B; and a combination of procyanidin Bl, procyanidin B2, and 1 to 10-mers of other procyanidins for species C without traverse.
5.	Claims 1, 5-8, 10-17, 19-24, and 27 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 103
6.	Claims 1, 5-8, 10-17, 19-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (WO 2015/040223) in view of Langford (US 8,691,213) and Prussian (Gastroenterol Clin North Am (June 2014), vol. 43, no. 2, pp. 317-327).
	Blanchard teaches a method for treating eosinophilic esophagitis by administering procyanidins extracted from cocoa.  The reference teaches that the procyanidins are a combination procyanidin B1, B2, and 2- to 10-mers of procyanidins which are not B1 or B2.  The reference teaches using 0.01 to 0.5% of procyanidin B1, 0.01 to 1% of procyanidin B2, and 
Langford teaches a composition which is useful for treating eosinophilic esophagitis comprising a non-digestible carbohydrate such as pectin, a protein source, a fat, and a digestible carbohydrate (see column 2, lines 46-56; column 3, lines 1-17 and 50).  The reference teaches that soy is a useful protein source (see column 1, line 31).  The reference also teaches the use of canola oil as the fat source and maltodextin as the digestible carbohydrate (see column 6, lines 39-54).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat eosinophilic esophagitis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 

The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. Applicant argues that the claimed invention is patentable over the prior art due to the unexpected results shown in the specification at Example 1 and Figure 1.  However, the results shown in Example 1 and Figure 1 are not considered to demonstrate unexpected results.  The results show that a combination of a high fiber diet with a cocoa extract show a reduction in the number of mast cells in the test subject in comparison to the individual ingredients.  However, as discussed in MPEP section 716.02(b), the burden is on the applicant to establish that the results are unexpected and significant.  Applicant does not explain why these results shown in the specification should be considered synergistic rather than an expected additive effect.  It does not appear unexpected that a diet with a higher concentration of active ingredients - i.e. the diet with 30% citrus pectin and 6% cocoa extract - would function better than a diet with a lower concentration of active ingredients – i.e. the diet with 30% citrus pectin alone and the diet with 6% cocoa extract alone.  Thus, the results shown in the specification are not a persuasive showing of unexpected results.
In addition, even if the results were considered to show unexpected results, the results would not render the claimed invention patentable because the results are not commensurate in scope with the claimed invention (see MPEP section 716.02(d)).  The results are shown for a specific concentration of citrus pectin, i.e. 30%, and a specific concentration of cocoa extract, i.e. 6% cocoa extract with 45% polyphenols “purchased from Monteloeder”.  Example 1 does not specifically state the types of polyphenols in the cocoa extract.  However, Example 2 does discuss the cocoa extract “purchased from Monteloeder” as containing “1.0% Catechin, 9.0% Epicatechin, 1.0% Procyanidin B1, 4.0% Procyanidin B2, 30% of 1 to 10-mers of other .

Double Patenting
7.	Claims 1, 5-8, 10-17, 19-24, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,350,252 in view of Langford (US 8,691,213) and Prussian (Gastroenterol Clin North Am (June 2014), vol. 43, no. 2, pp. 317-327) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.




 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655